UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-10399 HENDERSON GLOBAL FUNDS (Exact name of registrant as specified in charter) , SUITE 1700 CHICAGO, ILLINOIS 60611 (Address of principal executive offices)(Zip code) (Name and Address of Agent for Service) Copy to: CHRISTOPHER K. YARBROUGH SUITE 1700 CHICAGO, ILLINOIS 60611 CATHY G. O’KELLY VEDDER PRICE P.C. CHICAGO, ILLINOIS 60601 Registrant’s telephone number, including area code:(312) 397-1122 Date of fiscal year end:December 31 Date of reporting period:September 30, 2011 Item 1.Schedule of Investments. Henderson Global Funds Portfolio of investments (unaudited) Strategic Income Fund September 30, 2011 Face Value amount Coupon Maturity (note 3) Corporate bonds – 67.80% Canada – 0.93% EUR Bombardier, Inc. 7.250% 11/15/16 $ 446,539 Denmark – 2.10% EUR FS Funding AS 5/15/16 France – 5.73% USD AXA S.A. (a) (b) 12/14/18 EUR Crown European Holdings S.A. 8/15/18 EUR Rexel S.A. 12/15/16 EUR Rhodia S.A. (c) 10/15/13 Germany – 3.32% USD Kabel BW Erste Beteiligungs GmbH (a) 3/15/19 USD UPC Germany GmbH (a) 12/1/17 Ireland – 1.62% EUR Ardagh Glass Finance plc 2/1/20 Luxembourg – 4.19% GBP Glencore Finance Europe S.A. 2/27/19 EUR UPC Holding BV 11/1/16 Netherlands – 5.90% EUR Ahold Finance USA LLC 3/14/12 GBP Generali Finance B.V. (b) 6/16/16 EUR ING Verzekeringen N.V. (c) 6/21/21 EUR Linde Finance B.V. (b) (c) 7/14/16 EUR Ziggo Bond Co. B.V. (a) (d) 5/15/18 Switzerland – 1.43% USD Swiss Re Capital I LP (a) (b) 5/25/16 United Kingdom – 27.03% GBP Aviva plc (b) 9/29/22 EUR BAA Funding, Ltd. 2/15/18 USD Barclays Bank plc (a) (b) 12/15/16 GBP Daily Mail & General Trust 12/7/18 GBP Daily Mail & General Trust 6/21/27 GBP EGG Banking plc 12/29/21 GBP F&C Finance plc 12/20/16 EUR Global Switch Holdings Ltd. 4/18/18 EUR Investec Tier I UK LP plc (b) 6/24/15 GBP ITV plc 10/19/15 GBP Legal & General Group plc (b) 5/2/17 USD Lloyds TSB Group plc (a) (b) (e) 11/14/16 EUR Rexam plc (b) 6/29/17 USD Royal Bank of Scotland Group plc (b) (e) 9/29/17 USD Standard Chartered plc (b) 1/30/17 See notes to financial statements Henderson Global Funds Portfolio of investments (unaudited) Strategic Income Fund September 30, 2011 (continued) Face Value amount Coupon Maturity (note 3) GBP Virgin Media Finance plc 8.875% 10/15/19 $ 1,066,825 GBP William Hill plc 11/11/16 GBP WPP plc 4/4/17 United States – 15.55% USD Constellation Brands, Inc. 5/15/17 USD Digicel Group, Ltd. (a) 4/15/18 USD HCA Holdings, Inc. (a) 5/15/21 USD Iron Mountain, Inc. 1/1/16 EUR Lehman Brothers UK Capital Funding IV LP (b) (e) (f) (g) 4/25/12 — EUR Levi Strauss & Co. 5/15/18 USD Nalco Co. (a) 1/15/19 USD Pinnacle Entertainment, Inc. 5/15/20 USD Service Corp International 10/1/18 USD Windstream Corp. 10/15/20 Total corporate bonds (Cost $37,922,327) U.S. government agency obligations – 21.43% United States - 21.43% USD United States Treasury Note 2/15/21 USD United States Treasury Note 8/15/13 USD United States Treasury Note 8/31/13 USD United States Treasury Note 9/15/14 Total U.S. government agency obligations (Cost $10,217,250) Shares Common stock – 1.13% United Kingdom – 1.13% GBP British American Tobacco plc Total common stock (Cost $418,013) See notes to financial statements Henderson Global Funds Portfolio of investments (unaudited) Strategic Income Fund September 30, 2011 (continued) Value Contracts (note 3) Options purchased – 0.11% United States – 0.11% Euro Fx Currency Future Option, Put @ $1210 USD Expires 11/04/11 $ 27,500 Euro Fx Currency Future Option, Put @ $1210 USD Expires 12/09/11 Total options purchased (Cost $90,141) Total long term investments (Cost $48,647,731) Shares Short term investment - 6.67% Fidelity Institutional Treasury Portfolio (d) Total short term investment (Cost $3,197,126) Total investments - 97.14% (Cost $51,844,857) Net other assets and liabilities – 2.86% Total net assets – 100.00% $ 47,950,108 (a) Restricted security, purchased under Rule 144A, section 4(2)g which is exempt registration under the securities Act of 1933 as amended. At September 30, 2011 the securities had an aggregate value of $6,314,489, which represents 13.2% of net assets. (b) Maturity date is perpetual. Maturity date presented represents the next call date. (c) Security is a floating rate bond. (d) Security is segregated as collateral to cover margin requirements on open futures contracts. (e) Security is in default. (f) The security has been deemed illiquid according to the policies and procedures adopted by the Board of Trustees. (g) Fair valued at September 30, 2011 as determined in good faith using procedures approved by the Board of Trustees. See notes to financial statements Henderson Global Funds Portfolio of investments (unaudited) Strategic Income Fund September 30, 2011 (continued) Other information: Industry concentration as a percentage of net assets: % of net assets US Government Agency Obligations Life/Health Insurance Cable TV Containers-Metal/Glass Commercial Banks Non-US Gambling (Non-Hotel) Publishing-Newspapers Television Commercial Services Internet Connectivity Services Beverages - Wine & Spirits Funeral Services & Related Items Multi-line Insurance Telephone-Integrated Building Maintenance & Services Airport Development & Maintenance Apparel Manufacturers Electronic Parts Distribution Food-Retail Special Purpose Entity Investment Management & Advising Services Distribution/Wholesale Chemicals-Specialty Finance-Commercial Medical-Hospitals Cellular Telecommunications Tobacco Diversified Banking Institution Diversified Manufacturing Operations Consulting Services Computer Data Security Industrial Gases Options Purchased Long Term Investments Short Term Investments Total Investments Net Other Assets and Liabilities 100.00 % See notes to financial statements Henderson Global Funds Notes to financial statements (unaudited) 1.All percentages are based on the net assets of the Henderson Strategic Income Fund (the “Fund”) as of September 30, 2011. 2.Net unrealized depreciation of the Fund’s investment securities was $5,264,352 of which $1,512,564 related to the appreciated investment securities and $6,776,916 related to depreciated investment securities for the fiscal quarter ended September 30, 2011. 3.Securities and derivatives traded on a recognized exchange or market are generally valued at the last reported sale price or at the official closing price. Listed securities for which no sale was reported on that date and other securities traded in the over-the-counter market are valued at the mean between the last bid and asked price. Debt securities are valued at the last sales price or market value by independent pricing services approved by the Board of Trustees of the Trust. If the pricing services are unable to provide valuations, the securities are valued at the mean between the last bid and asked price, or if no ask is available, then the last bid price obtained from one or more broker dealers. Such pricing services may use various pricing techniques that take into account appropriate factors such as yield, quality, coupon rate, maturity, type of issue, trading characteristics and other data, as well as broker quotes. Short-term investments purchased with an original or remaining maturity of 60 days or less at time of purchase are valued at amortized cost, which approximates market value. Investments in registered investment companies are valued at its reported net asset value, which approximates fair market value. Forward foreign currency contracts are valued daily at the applicable forward rate. If market quotations are not readily available, or if the investment adviser determines that a quotation of a security does not represent a fair value, then the security is valued at a fair value as determined in good faith using procedures approved by the Board of Trustees of the Trust. The Trustees of the Trust, or its designee, may also establish fair value using a wide variety of market data including yields or prices of investments of comparable quality, type of issue, coupon, maturity and rating, market quotes or indications of value from security dealers, evaluations of anticipated cash flows or collateral, general market conditions and other information and analysis, including the obligor’s credit characteristics considered relevant. For equity securities the Trust has retained an independent statistical fair value pricing service to assist in the fair valuation process for securities principally traded in a foreign market in order to adjust for possible changes in value that may occur between the close of the foreign exchange and the time at which Fund shares are priced. If a security is valued at a “fair value”, that value may be different from the last quoted market price for the security. As a result, it is possible that fair value prices will be used by the Funds. Various inputs are used in determining the value of the Funds’ investments. The Funds established a three-tier hierarchy of inputs to establish classification of fair value measurements for disclosure purposes.These inputs may be observable or unobservable.Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity.Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available under the circumstances.The inputs used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The three-tier hierarchy of inputs is summarized in the following three broad levels: · Level 1 – quoted prices in active markets for identical investments · Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Henderson Global Funds Notes to financial statements (unaudited) · Level 3 – significant unobservable inputs (including the management’s own assumptions in determining the fair value of investments) On January 21, 2010, the Financial Accounting Standards Board (“FASB”) issued an Accounting Standards Update (“ASU”), Fair Value Measurements and Disclosures-Accounting standards Codification 820 (“ASC 820”): Improving Disclosures about Fair Value Measurements which provides guidance on how investment assets and liabilities are to be valued and disclosed. Specifically, the amendment requires reporting entities to disclose purchases, sales, issuances and settlements must be shown on a gross basis in the Level 3 rollforward rather than as one net number. Fund management has implemented new and revised disclosures. On May 12, 2011, FASB issued ASU 2011- 04, modifying Topic 820, Fair Value Measurements and Disclosures. The ASU requires reporting entities to disclose (i) the amounts of any transfers between Level 1 and Level 2, and the reasons for the transfers, (ii) for Level 3 fair value measurements, quantitative information about significant unobservable inputs used, (iii) a description of the valuation processes used by the reporting entity, and (iv) a narrative description of the sensitivity of the fair value measurement to changes in unobservable inputs if a change in those inputs might result in a significantly higher or lower fair value measurement. The effective date of the ASU is for interim and annual periods beginning after December 15, 2011, and is therefore not effective for the current reporting period. Funds’ management is in the process of assessing the impact of the updated standards on the Funds’ financial statements. Any transfers between levels are disclosed, effective end of the period, in the table below with the reasons for the transfers disclosed in a note to the table, if applicable. The following is a summary of the inputs used as of September 30, 2011 in valuing the Fund’s investments carried at value: Strategic Income Fund Description Quoted prices in active markets for identical assets (level 1) Significant other observable inputs (level 2) Significant unobservable inputs (level 3) Total Corporate Bonds Canada $
